
	

115 S1971 IS: Pilot Records Improvement Enhancement Act of 2017
U.S. Senate
2017-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1971
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2017
			Ms. Duckworth (for herself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide air carriers with access to information about applicants to be pilots from the National
			 Driver Register, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Pilot Records Improvement Enhancement Act of 2017.
 2.Access of air carriers to information about applicants to be pilots from National Driver RegisterSection 30305(b)(8) of title 49, United States Code, is amended to read as follows:  (8)(A)An individual who is seeking employment by an air carrier as a pilot may request the chief driver licensing official of a State to provide information about the individual under subsection (a) of this section to the prospective employer of the individual, the authorized agent of the prospective employer, or the Secretary of Transportation.
 (B)An air carrier that is the prospective employer of an individual described in subparagraph (A), or an authorized agent of such an air carrier, may request and receive information about that individual from the National Driver Register through an organization approved by the Secretary for purposes of requesting, receiving, and transmitting such information directly to the prospective employer of such an individual or the authorized agent of the prospective employer.
 (C)Information may not be obtained from the National Driver Register under this paragraph if the information was entered in the Register more than 5 years before the request unless the information is about a revocation or suspension still in effect on the date of the request..
		
